Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 1 of 135 PageID 16




                             EXHIBIT B
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 2 of 135 PageID 17
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 3 of 135 PageID 18
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 4 of 135 PageID 19
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 5 of 135 PageID 20
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 6 of 135 PageID 21
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 7 of 135 PageID 22
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 8 of 135 PageID 23
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 9 of 135 PageID 24
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 10 of 135 PageID 25
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 11 of 135 PageID 26
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 12 of 135 PageID 27
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 13 of 135 PageID 28
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 14 of 135 PageID 29
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 15 of 135 PageID 30
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 16 of 135 PageID 31
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 17 of 135 PageID 32
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 18 of 135 PageID 33
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 19 of 135 PageID 34
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 20 of 135 PageID 35
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 21 of 135 PageID 36
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 22 of 135 PageID 37
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 23 of 135 PageID 38
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 24 of 135 PageID 39
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 25 of 135 PageID 40
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 26 of 135 PageID 41
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 27 of 135 PageID 42
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 28 of 135 PageID 43
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 29 of 135 PageID 44
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 30 of 135 PageID 45
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 31 of 135 PageID 46
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 32 of 135 PageID 47
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 33 of 135 PageID 48
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 34 of 135 PageID 49
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 35 of 135 PageID 50
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 36 of 135 PageID 51
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 37 of 135 PageID 52
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 38 of 135 PageID 53
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 39 of 135 PageID 54
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 40 of 135 PageID 55
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 41 of 135 PageID 56
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 42 of 135 PageID 57
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 43 of 135 PageID 58
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 44 of 135 PageID 59
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 45 of 135 PageID 60
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 46 of 135 PageID 61
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 47 of 135 PageID 62
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 48 of 135 PageID 63
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 49 of 135 PageID 64
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 50 of 135 PageID 65
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 51 of 135 PageID 66
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 52 of 135 PageID 67
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 53 of 135 PageID 68
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 54 of 135 PageID 69
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 55 of 135 PageID 70
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 56 of 135 PageID 71
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 57 of 135 PageID 72
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 58 of 135 PageID 73
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 59 of 135 PageID 74
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 60 of 135 PageID 75
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 61 of 135 PageID 76
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 62 of 135 PageID 77
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 63 of 135 PageID 78
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 64 of 135 PageID 79
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 65 of 135 PageID 80
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 66 of 135 PageID 81
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 67 of 135 PageID 82
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 68 of 135 PageID 83
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 69 of 135 PageID 84
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 70 of 135 PageID 85
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 71 of 135 PageID 86
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 72 of 135 PageID 87
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 73 of 135 PageID 88
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 74 of 135 PageID 89
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 75 of 135 PageID 90
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 76 of 135 PageID 91
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 77 of 135 PageID 92
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 78 of 135 PageID 93
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 79 of 135 PageID 94
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 80 of 135 PageID 95
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 81 of 135 PageID 96
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 82 of 135 PageID 97
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 83 of 135 PageID 98
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 84 of 135 PageID 99
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 85 of 135 PageID 100
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 86 of 135 PageID 101
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 87 of 135 PageID 102
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 88 of 135 PageID 103
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 89 of 135 PageID 104
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 90 of 135 PageID 105
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 91 of 135 PageID 106
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 92 of 135 PageID 107
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 93 of 135 PageID 108
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 94 of 135 PageID 109
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 95 of 135 PageID 110
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 96 of 135 PageID 111
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 97 of 135 PageID 112
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 98 of 135 PageID 113
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 99 of 135 PageID 114
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 100 of 135 PageID 115
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 101 of 135 PageID 116
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 102 of 135 PageID 117
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 103 of 135 PageID 118
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 104 of 135 PageID 119
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 105 of 135 PageID 120
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 106 of 135 PageID 121
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 107 of 135 PageID 122
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 108 of 135 PageID 123
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 109 of 135 PageID 124
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 110 of 135 PageID 125
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 111 of 135 PageID 126
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 112 of 135 PageID 127
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 113 of 135 PageID 128
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 114 of 135 PageID 129
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 115 of 135 PageID 130
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 116 of 135 PageID 131
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 117 of 135 PageID 132
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 118 of 135 PageID 133
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 119 of 135 PageID 134
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 120 of 135 PageID 135
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 121 of 135 PageID 136
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 122 of 135 PageID 137
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 123 of 135 PageID 138
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 124 of 135 PageID 139
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 125 of 135 PageID 140
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 126 of 135 PageID 141
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 127 of 135 PageID 142
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 128 of 135 PageID 143
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 129 of 135 PageID 144
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 130 of 135 PageID 145
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 131 of 135 PageID 146
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 132 of 135 PageID 147
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 133 of 135 PageID 148
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 134 of 135 PageID 149
Case 3:19-cv-01971-E Document 2-2 Filed 08/16/19   Page 135 of 135 PageID 150
